Title: To James Madison from Jonathan Dayton, 19 April 1813
From: Dayton, Jonathan
To: Madison, James


Sir,
Elizabeth town N. Jersey April 19th. 1813
I have been honoured with the receipt of your esteemed favour of the 5th. Inst. Entertaining no anxious desire of abandoning my domestic ease, & entering again upon the fatigues, risks & privations ever attendant upon military service, I feel neither dissatisfaction nor dissappointment, that the proffer made by me, tho’ favorably received, & flatteringly acknowledged, could not consistently be accepted. It was the result of an impulse of duty much rather than of inclination, & therefore, without looking for, or desiring any post, office or emolument, of which I can now no longer henceforth be suspected, if, during this highly interesting period of our affairs, I can be in any respect useful, I shall feel most happy to be so.
My last communication has, I learn, been received, and will, I most earnestly hope, be attended to. The expedition which I therein represented as possible, would have been much more easy of execution, than might have appeared to those who had not seriously reflected upon the subject, or been in some degree familiar with secret military enterprises. Well aware sir, of the value of your time, & unwilling to obtrude my opinions upon you, unless where some essential good is to be promoted, I should not again, or certainly not so soon, have troubled you, if it had not occurred to me that there was one ready avenue for the approach of danger, not hinted at in my communication, & which might perhaps escape your own attention. I perceive from the late papers, that, not only individuals, but even barges & boats crews desert in a body, from the fleet in the bay. The most positive & pointed instructions ought to be given to the officers of all the armed parties throughout the whole extent of the bay frontier, to send such deserters as come to them, in no greater number than two or three together, directly into the interior of the country, with a severe caution against approaching certain places along the navigable waters; & in case of the desertion of a boat’s crew, they ought to be sent under an escort, to some discreet officer for examination, & if resulting satisfactorily, their route to a certain distance marked out to them, after they are set at perfect liberty, & each man furnished with a special passport. Without some such precautions, all your vigilance in other respects, to guard against the secret admission of enemies into the vicinity of Washington or George town, may be eluded, & their risk in that case reduced to the single one of escaping to the fleet with their prize, or their prey. Deserters are generally rather cherished than suspected by the Inhabitants, & regarded as more embittered against, & afraid of, our open enemies, whom they have just left, than we ourselves are. Hence arises their security against detection, and our danger against their frauds & machinations, if they should prove to be real Sinons in character & pretensions.
If I had not feared it might be deemed by the President, somewhat presumptuous & officious on my part, I should have taken the liberty of offering some suggestions in relation to the contemplated invasion of Canada, & the approaching summer’s military operations. Far, very far indeed, from pretending to superiour skill, sagacity or foresight in comparison with the gentlemen of unquestionable talents who at present compose the Cabinet, but, on the contrary, with inferiour pretensions & means of judging, I should have thought it possible to have suggested some plan or improvement, which might otherwise have escaped their notice, and be regarded as worthy of their adoption. My very high respect for the President, as well as considerations of self-respect which ought to influence every man, prevent me from taking this upon myself, without a request or permission, altho’ I am constrained to say, there are already indications, that the plans of future operations are by no means such, as I should have thought the most likely, to be the most certainly & extensively successful.
